JUDGMENT
Petitioner James D. Gallant, according to Ms own sworn statement, accompanied a Commonwealth policeman and a United States Army sergeant before the Justice of the Peace of Toa Baja shortly after the occurrence of an accident on March 21, 1961, as the result of a collision of a trailer truck operated by petitioner and a tractor, and after talking about the accident “I [the petitioner] was permitted to leave and return to Buchanan where I was delivered to the military authorities,” and subsequently he was taken twice within the next two days before the district attorney of Bayamón for the purpose of informing on the accident and to give a sworn statement. On July 31, 1961 the District Court, Bayamón Part, issued á bench warrant against peti*500tioner for violation of § 328 of the Penal Code (33 L.P.R.A. § 1314), which was executed on September 11, 1961.
Considering that, according to those facts, petitioner was not detained to answer for the facts related in the preceding paragraph which occurred on March 21 until September 11 when the bench warrant was executed, cf. Martínez v. Superior Court, 81 P.R.R. 913 (1960); People v. Super. Court; Figueroa, Int., 81 P.R.R. 445 (1959), the 60-day term provided by § 448 of the Code of Criminal Procedure has not elapsed as respects the information filed against petitioner on October 16, 1961, for the offense of involutary manslaughter, § 203 of the Penal Code (33 L.P.R.A. § 635).
The writ issued will therefore be quashed and the order of the trial court denying petitioner’s motion of October 31, 1961, seeking dismissal of the information for involuntary manslaughter, will be sustained.
It was so decreed and ordered by the Court as witnesses the signature of the Chief Justice.
(s) Luis Negrón Fernández Chief Justice
I attest:
(s) Joaquin Berrios

Acting Secretary